Citation Nr: 0413317	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a left wrist 
disorder.  

4.  Entitlement to service connection for a right knee 
disorder, on a direct basis or as secondary to a service-
connected left knee disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 14, 1985, to 
March 10, 1986, and from February 8, 1991, to July 25, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in September 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran and his representative contend that the veteran's 
current right knee problems are secondary to the service-
connected left knee left lateral meniscus tear.  He states 
that his private physician, Dr. Armstrong, corroborated this 
opinion.  The veteran also argued that his service medical 
records reflect inservice treatment for right shoulder and 
right hip problems.  He also reports that he injured his left 
wrist in 1991 during active service at Tinker Air Force Base 
and that he had a ganglion cyst and tendonitis.  He continues 
to be treated at a VA facility for these problems.  

The Board's current review of the claims file shows only 
minimal treatment records from the veteran's period of active 
service in 1991.  As indicated above, the veteran has 
testified in detail as to treatment in 1991 for a wrist 
injury which is not indicated in the current available 
records.  

Additionally, the veteran reports additional postservice 
treatment records pertaining to his claimed disabilities that 
are not of record, to include private records from his 
personal physician, Dr. Armstrong, and VA treatment records 
from a VA facility in Tulsa, Oklahoma.  

VA's duty to assist includes obtaining recent medical records 
in order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right hip, right shoulder, left 
wrist, or right knee on appeal or any 
records that are not currently included 
in the clams file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  This should include VA treatment 
records from the VA facility in Tulsa, 
Oklahoma, and the private records from 
the veteran's personal physician, Dr. 
Armstrong, currently with "Warren 
Health" at "St. Francis."  If the AMC 
is unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  The AMC should contact the National 
Personnel Records Center (NPRC) and 
request that they search their records 
for any additional service medical 
records of the veteran from his period of 
active service from February to July 
1991.  

4.  After completion of # 1-3 above, the 
AMC should schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any disorder of 
the right hip, right shoulder, left 
wrist, and right knee.  The claims file 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination.  The 
examiner should review the record, to 
include the service medical records and 
post service treatment records and 
provide an opinion on the following: 

(a) Whether it is as least as likely as 
not that the veteran's right hip disorder 
is related to his service.  

(b) Whether it is as least as likely as 
not that the veteran's right shoulder 
disorder is related to his service.    

(c) Whether it is as least as likely as 
not that the veteran's left wrist 
disorder is related to his service.    

(d) Whether it is as least as likely as 
not that the veteran's right knee 
disorder is related to his service or is 
caused or aggravated by the veteran's 
service-connected left knee disorder.    
  
The report of the examination should 
include a complete rationale for all 
opinions.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2003).

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




